DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s preliminary amendment of November 2, 2018 has been received and entered.  Claims 1-9, 11, 12, and 15 have been amended, claims 10 and 13-14 have been cancelled, and claims 15-20 have been newly added.  Accordingly, claims 1-9, 11, 12, and 15-20 are pending and under instant examination.
Priority
Acknowledgment is made of applicant's claim for priority to the filing dates of the Australian Patent Application Serial No. AU2016901650 filed on May 5, 2016 and PCT Patent Application Serial No. PCT/AU2017/050408 filed on May 4, 2017.

Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the 

	Claims 1-9, 11, 12, and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to prevent or reduce the likelihood of transmission of Zika vims or prevent or reduce the likelihood of a disease, disorder or symptom associated with a Zika vims infection comprising: topically administering an effective amount of a macromolecule or a pharmaceutically acceptable salt thereof, wherein the macromolecule comprises a dendrimer of 1 to 8 generations with one or more sulfonic acid- or sulfonate-containing moieties attached to one or more surface groups of the dendrimer.  There is no data in the specification showing the prevention of transmission of Zika virus or prevention of a disease, disorder or symptom associated with a Zika virus infection.  Similarly, there is no example of reducing the likelihood of transmission of Zika virus to a subject by topically applying a dendrimer of 1 to 8 generations with one or more sulfonic acid or sulfonate containing moieties attached to one or more surface groups of the dendrimer.  The instant specification has a sole example of an anti-Zika virus cytoprotection assay preformed in vitro utilizing a single functionalized dendrimer moiety of SPL7013.  Finally, the Examiner could not find evidence in the state of the art that the instantly claimed macromolecule comprising a dendrimer of 1 to 8 generations with one or more sulfonic acid or sulfonate .

	As stated in the MPEP §2164.01(a) “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue."
	In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have need described.  They are: 
The nature of the invention
The state of the prior art
The predictability or lack thereof in the art
The amount of direction or guidance present
The presence or absence of working examples
The breadth of the claims
The quantity of experimentation needed, and
The level of skill in the art

	It is noted that all of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
The State of the Prior Art and the Predictability or lack thereof in the art
	It is noted that the Applicant discloses a very narrowly tailored example of anti-Zika virus cytoprotein assay in a plate wherein 85 to 95% of the Zika virus was killed after 4 days post infection with the specific moiety SPL7013 (Instant specification Example 1).  There is no examples in the instant specification as filed for topically administering an effective amount of a macromolecule or a pharmaceutically acceptable salt 
 	Thus since neither the instant specification, nor the prior or current state of the art provides sufficient guidance with respect to preventing Zika virus, reducing the transmission of Zika virus, or preventing and reducting of a disease, disorder or symptom associated with a Zika virus infection by topically administering the instantly claimed macromolecule comprising a dendrimer of 1 to 8 generations with one or more sulfonic acid or sulfonate containing moieties attached to one or more surface groups of the dendrimer it would require undue experimentation to practice the invention as broadly claimed.  The disclosure is silent with regard to embodiments for the prevention of Zika 

The Amount of Direction or Guidance Present and Presence or Absence of Working Examples
	There is no working examples in the specification of the prevention of Zika virus, reduction of transmission Zika virus or the prevention or reduction of the likelihood of a disease, disorder or symptom associated with a Zika virus infection by topically applying the instantly claimed macromolecule comprising a dendrimer of 1 to 8 generations with one or more sulfonic acid or sulfonate containing moieties attached to one or more surface groups of the dendrimer.  Rather the specification provides a very narrowly tailored example of anti-Zika virus cytoprotein assay in a plate wherein 85 to 95% of the Zika virus was killed after 4 days post infection with the specific moiety SPL7013 (Instant specification Example 1).  

The Breadth of the Claims
	The instant breadth of the rejected claims is broader then what is supported by the specification; specifically, the instant claims include the prevention of Zika virus, reduction of transmission of Zika virus or the prevention or liklihoo of a disease, disorder or symptom associated with a Zika virus infection by topically applying the instantly claimed macromolecule comprising a dendrimer of 1 to 8 generations with one or more sulfonic acid or sulfonate containing moieties attached to one or more surface groups of the 

The Quantity of Experimentation Needed and the Level of Skill in the Art
	While the level of skill in the pharmaceutical arts is high, it would require undue experimentation for one of ordinary skill in the pertinent art to treatment or prevention Zika virus or the prevention or treatment of a disease, disorder or symptom associated with a Zika virus infection by topically applying the instantly claimed macromolecule comprising a dendrimer of 1 to 8 generations with one or more sulfonic acid or sulfonate containing moieties attached to one or more surface groups of the dendrimer.  The science of drug development has not evolved such that, without guidance or working examples in the specification, the claims lack enablement for the full scope of the claimed invention.

The instant specification as filed has support for in vitro activity of SPL7013.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding dependent claims 3-8, 11, 12, and 15-20 the term "A” in the claim preamble renders the claims indefinite because it confuses dependency.  In order to clarify the dependency the term "A" should be replaced with the term "The" in the preamble of the dependent claims.  As written the claims indefinite because they confuses dependency.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617